Title: John Adams to Richard Cranch, 20 March 1786
From: Adams, John
To: Cranch, Richard


     
      Sir
      Grosvenor Square March 20. 1786
     
     In a Letter to R. R. Livingston, Secretary of state for foreign Affairs, dated The Hague July 23. 1783, I gave him an account of Conversations with Mr. Van Berckel and others, in which I learn’d that there were in holland a great Number of Refineries of Sugar; “that all their own Sugars were not half enough to employ their Sugar Houses, and that at least one half of the sugars refined in Holland were the Production of the French West India Islands. That these Sugars were purchased chiefly in the Ports of France. That France, not having sugar-Houses, for the refinement of her own sugars, but permitting them to be carried to Amsterdam, and Rotterdam, for Manufacture She might be willing that they should be carried to Boston New York and Philadelphia, from her own Ports in Europe in American Bottoms.”
     That the Sugars which America might purchase, would be paid for in Articles more advantageous to France, than the Pay which is made by the Dutch. That if any Sugars refined in Holland are afterwards sold in France, it would be less against her Interest to have them refined in America, because the Price, would be laid out in french Produce and Manufactures. That there is a difference between us and the Dutch and all other nations, as We Spend in Europe all the Profits We make and more. The others do not. That if French Sugars refined in Holland, are afterwards Sold in other Parts of Europe (as they are in Petersbourg and all round the Baltic in Germany and Italy) We have Sugar Houses as well as the Dutch and it would be as Well that We should sell them, because our sugarhouses ought not to be more obnoxious to french Policy or Commerce, than theirs. That as there is in America a great Consumption of sugar, it is not the Interest of any Nation who have sugars to sell, to lessen the Consumption, but on the contrary they should favour it, in order to multiply Purchasers and quicken the Competition by which the Price is raised. None.
     That if the worst Should happen, and all the nations who have Sugar Islands, should forbid Sugars to be carried to America, in any other, than their own Bottoms, We might depend upon having enough of this Article at the Freeports, to be brought away in our own ships, if We should lay a Prohibition or a Duty on it, in foreign ships. To do either, the States must be united, which the English think cannot be. Perhaps the French think so too, and in time they may perswade the Dutch to be of the same Opinion. It is to be hoped We shall disappoint them, all in a Point so just and reasonable, When We are contending only for an equal Chance for the Carriage of our own Productions, and the Articles of our own Consumption: When We are willing to allow to all other Nations, even a free Competition with Us, in this Carriage, if We cannot Unite; it will discover an Imperfection and Weakness in our Constitution, which will deserve a serious Consideration.
     
     
      March 24.
     
     I had begun to write you upon this Subject, but concluding to write particularly to Govr Bowdoin, I beg leave to refer you to him.
     I have given him an History of Mr Boylstons Voyage to France, Sale of a Cargo of Oil and Purchase of sugars. It is the first Attempt, or Experiment of the Plan which I mentioned frequently in my Letters to Mr Livingstone 3 years ago But every Thing written to Congress is lost. Our Merchants have not discovered so much Industry and Ingenuity as was expected. The Idea of sending to Europe from America for Sugars is odd, but We must come to it and shall find our Account in it.
     
      J. A.
     
    